— Appeal by the defendant from a judgment of the County Court, Westchester County (Colabella, J.), rendered June 30, 1987, convicting him of attempted murder in the second degree, criminal use of a firearm in the first degree, assault in the first degree, criminal use of a firearm in the second degree (two counts), kidnapping in the second degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he was denied his right to confront a witness when the trial court refused to appoint an interpreter for that witness. However, the defendant failed to preserve this claim for appellate review, since he never requested an interpreter, and argued at trial that the witness understood English and was merely being evasive in failing to answer his codefendant’s questions (see, CPL 470.05 [2]). In any event, it cannot be said that the defendant was denied his right of confrontation as a result of the trial court’s failure to appoint an interpreter, since the witness responsively answered all of the defense counsel’s questions.
Additionally, we find that the trial court’s charge to the jury regarding reasonable doubt was proper, since the charge as a whole properly informed the jury that a reasonable doubt is a doubt other than one based upon a whim or other vague reason (see, People v Quinones, 123 AD2d 793; People v Hall, 82 AD2d 838).
We have examined the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Thompson, J. P., Sullivan, Balletta and Lawrence, JJ., concur.